NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             AUG 22 2016

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No.   15-10298

               Plaintiff-Appellee,               D.C. No. 2:13-cr-00323-JCM

 v.
                                                 MEMORANDUM*
DONALD WALTERS, Jr.,

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Donald Walters, Jr., appeals from the district court’s judgment and

challenges his guilty-plea convictions and 105-month concurrent sentences for

being a felon in possession of firearms, in violation of 18 U.S.C. § 922(g)(1).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Walters’s counsel has filed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Walters the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Walters’s motion for judicial notice and counsel’s motion to withdraw are

GRANTED.

         AFFIRMED.




                                           2                                   15-10298